            Case 3:21-cv-00754-TJC-PDB Document 1-1 Filed 07/30/21 Page 1 of 4 PageID 6
   Filing# 131131143 E-Filed 07/21/2021 02:54:42 PM




                                                                           IN THE CIRCUIT COURT, FOURTH
                                                                           JUDICIAL CIRCUIT, IN AND FOR
                                                                           DUVAL COUNTY, FLORIDA


             KIMBERLY WILLIAMS,                                            CASE NO.:
                                                                           DIVISION:
                     Plaintiff,


             v.



             FAST CARGO LOGISTICS, INC., a
             Florida corporation, and
             ALEKSANDR SEMCHUK,


                     Defendants.
                                                                  /


                                               AMENDED COMPLAINT


                   Plaintiff, KIMBERLY WILLIAMS, sues Defendants, FAST CARGO LOGISTICS, INC.


            and ALEKSANDR SEMCHUK, and alleges as follows:


                                              GENERAL ALLEGATIONS


                    1.      This is an action for damages that exceeds the sum of Thirty Thousand Dollars


            ($30,000.00), exclusive of costs, interest, and attorneys' fees. Plaintiff has entered "$30,001" in

            the civil cover sheet for the "estimated amount of the claim" as required in the preamble to the


            civil cover sheet for jurisdictional purposes only.        The actual value of Plaintiffs claim will be


            determined by a fair and just jury in light of the evidence.


                   2.       At all times material hereto, Plaintiff, KIMBERLY WILLIAMS, was a resident of


            Duval County, Florida.


                   3.       At all times material hereto, Defendant, FAST CARGO LOGISTICS, INC. was a


            New York corporation conducting business in the State of Florida, with its principal place of


            business located at 17 Putney Place, Rochester, New York 14468.


                   4.       Upon   information    and   belief,       at    all   times   material   hereto,   Defendant,




ACCEPTED: DUVAL COUNTY, JODY PHILLIPS, CLERK, 07/22/2021 12:51:06 PM
Case 3:21-cv-00754-TJC-PDB Document 1-1 Filed 07/30/21 Page 2 of 4 PageID 7




ALEKSANDR SEMCHUK, was a resident of Rochester, Monroe County, New York.


        5.      On or about April 12, 2018, Defendant, ALEKSNDR SEMCHUK, operated a 2018


Volvo truck, Yin Number 4V4NC9EH7JN890473, owned and/or maintained by Defendant, FAST


CARGO LOGISTICS, INC., while within the course and scope of his employment with


Defendant, FAST CARGO LOGISTICS, INC., on 1-295 North, near the St. Johns Bluff Road exit,


in Jacksonville, Duval County, Florida.


        6.      At the above-mentioned time and place, Defendant, ALEKSANDR SEMCHUK,


operated or maintained the above-described 20 1 8 Volvo truck the with the knowledge, permission,


expressed consent, and/or implied consent of Defendant, FAST CARGO LOGISTICS, INC.


        7.      At the above-mentioned time and place, Defendants, ALEKSANDR SEMCHUK


and FAST CARGO LOGISTICS, INC., negligently operated or maintained the above-described


2018 Volvo truck so that it collided with the motor vehicle operated or maintained by Plaintiff,


KIMBERLY WILLIAMS.


        8.      Defendants have availed themselves to the jurisdiction of this Court and venue is


proper in Duval County, Florida.


                                              COUNT I
                NEGLIGENCE CLAIM AGAINST ALEKSANDR SEMCHUK


        9.      Plaintiff, KIMBERLY WILLIAMS, realleges Paragraphs one (1) through eight (8)


as if fully set forth herein.


        10.     As a direct and proximate result of the above-described collision and negligence of


Defendant, ALEKSANDR SEMCHUK, Plaintiff, KIMBERLY WILLIAMS, sustained physical


injuries to her body and extremities, resulting in pain and suffering, mental anguish, disability, loss


of capacity for the enjoyment of life, scarring, disfigurement, aggravation of a previous existing


condition, expenses of medical care and treatment, loss of earnings, inconvenience, and loss of the



                                                  2
 Case 3:21-cv-00754-TJC-PDB Document 1-1 Filed 07/30/21 Page 3 of 4 PageID 8




ability to earn money in the future.   These damages and losses are continuing and permanent in


nature. Plaintiff, KIMBERLY WILLIAMS, will continue to suffer from these injuries and losses


in the future.


        11.      This action is not subject to the exemptions contained in Section 627.737, Llorida


Statutes, as Plaintiff, KIMBERLY WILLIAMS, has sustained permanent injuries within a


reasonable degree of medical probability.


        WHERELORE, Plaintiff, KIMBERLY WILLIAMS, demands judgment for damages plus


costs and such other relief as this Court deems appropriate against Defendant, ALEKSANDR


SEMCHUK, and demands trial by jury of all issues contained herein.


                                            COUNT II
     VICARIOUS LIABILITY CLAIM AGAINST FAST CARGO LOGISTICS, INC.


        12.      Plaintiff, KIMBERLY WILLIAMS, realleges Paragraphs one (1) through eight (8)


as if fully set forth herein.


        13.      As a direct and proximate cause of the negligence of Defendant, ALEKSANDR


SEMCHUK, which is imputed upon his employer, Defendant, LAST CARGO LOGISTICS, INC.,


Plaintiff, KIMBERLY WILLIAMS, suffered bodily injury and resulting pain and suffering,


disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of


hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn


money, and aggravation of a previously existing condition. The losses are either permanent or


continuing and Plaintiff, KIMBERLY WILLIAMS, will continue to suffer from these injuries and


losses in the future.


        14.      This action is not subject to the tort threshold requirements contained in Section


627.737, Llorida Statutes, as Plaintiff, KIMBERLY WILLIAMS, has sustained permanent injuries


within a reasonable degree of medical probability.



                                                  3
Case 3:21-cv-00754-TJC-PDB Document 1-1 Filed 07/30/21 Page 4 of 4 PageID 9




       WHEREFORE, Plaintiff, KIMBERLY WILLIAMS, demands judgment for damages plus


costs and such other relief as this Court deems appropriate against Defendant, FAST CARGO


LOGISTICS, INC., and trial by a jury on all issues contained herein.


                                                    BARNES & COHEN, P.A.


                                                     is/ Andrew J. Paladino
                                                     ANDREW J. PALADINO, ESQ.
                                                     Florida Bar No.: 112678
                                                     GLENN E. COHEN, ESQ.
                                                     Florida Bar No.: 187695
                                                     2747 Art Museum Drive, Suite 500
                                                     Jacksonville, Florida 32207
                                                     Telephone: (904)396-5181
                                                     Telefax: (904)396-9008
                                                     epleadings@bbcjustice.com
                                                    ATTORNEYS FOR PLAINTIFFS




                                               4
